Order entered September 25, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-00860-CV

                             INOCENCIO COSTILLA, Appellant

                                              V.

                        MARY LOU GARZA COSTILLA, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-53955-2012

                                          ORDER
       The reporter’s record is past due. On July 30, 2014, the Court received a letter from
Shawn Gant, Official Court Reporter for the 429th Judicial District Court of Collin County,
Texas, informing the Court that although appellant requested the reporter’s record, no payment
had been made. In a letter dated July 31, 2014, the Court instructed appellant to provide this
Court, within ten days, with written verification that he had paid or made arrangements to pay
the court reporter’s fee.    We cautioned appellant that if we did not receive the required
documentation within the time specified, we may order the appeal submitted without the
reporter’s record.
       As of today’s date, appellant has not filed the requested documentation. Accordingly, on
the Court’s own motion, we ORDER the appeal submitted without the reporter’s record.
       Appellant’s brief is due on or before OCTOBER 24, 2014.
                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE